DETAILED ACTION
 	Claims 1-6, 8-13 and 21-28 are pending. Claims 7 and 14-20 have been cancelled. This action is in response to the amendment filed 9/8/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/8/2022 has been entered.
 
				Response to Arguments
Applicant’s arguments, see pages filed 9/8/2022, with respect to the rejection(s) of claim(s) 1-6, 8-13 and 21-28 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Pilz and Lohrberg et al.
Applicant’s arguments with respect to claim(s) 1-6, 8-13 and 21-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 Lohrberg et al. teaches the use of a fluid flow boosting device (30,28, see figure) in a form of a fluid flux reducing means (30) and/or a dynamic pressure generating means (28) is arranged in the proximity of said first control surface (right surface 32) is arranged downstream of the first control surface towards said second fluid conduit (20) and inside the fluid transfer chamber (the bore within 16 surrounding spool 26,12); wherein the fluid flow boosting device is configured to increase pressure in an intermediary volume (the area within the space of 30,28 and the inner bore of 18,16) between the fluid flow boosting device and the first control surface during operation of the fluid control device (as the flow areas within 28,32 become increasing in size the pressure increases). This fluid flow boosting device provides a contoured valve shape that prevents a pressure surge owing to the sudden release of the entire cross section causing high pressure surges (Lohrberg et al. , col.1, lns. 18-56). Therefore, the valve will have a shape that partially releases flow over the contoured shape and then further releases flow until the maximum flow is released. This minimizes undesirable oscillations in the system caused by pressure surges.
This modification to Pilz would not destroy the operation of the valve, since this would further add to the gradual release of fluid, as discussed in applicant’s arguments on page 11, dated 9/8/2022.
 	Applicant’s amendments necessitated the new grounds for rejection, therefore the action has been made Non-Final.



Election/Restrictions
Applicant's election with traverse of Species I in the reply filed on 6/19/2019 was acknowledged.  The traversal is on the ground(s) that there is not a serious burden since the examiner has not provided an appropriate explanation for the requirement.  This was found persuasive and the election requirement was previously vacated.
Drawings
The drawings were received on 10/4/2017.  These drawings are acceptable.
Applicant’s amendments overcome the drawing objections.
Specification
Applicant’s amendment overcomes the prior objection.
Claim Objections
Applicant’s amendment overcomes the prior objections.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification, as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means”. Such claim limitation(s) is/are: “fluid flux reducing means” and “dynamic pressure generating means” in claims 1 and 27, and one fluid flow establishing device in claim 8, one preloading device in claim 10. The fluid flux reducing means appears to be item 27 in Figure 2 of the instant application, which is a raised surface or grooved area which transitions to a land on a spool. The dynamic pressure generating means is structure arranged in the proximity of a control surface.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: boosting device in claim 1, which is defined in the claims as being a fluid flux reducing means and/or a dynamic pressure generating means as discussed above.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



 		Claim Rejections - 35 USC § 112
Applicant’s amendment overcomes the prior rejections.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 9-13, 23-25, 27 and 28 under 35 U.S.C. 103 as being unpatentable over Pilz et al. (US 8752805) in view of Lohrberg et al. (US 7757713).
Regarding claim 1, Pilz et al. disclose a fluid control device (in Fig. 1) comprising: a fluid transfer chamber (the opening 52 within 12 surrounding 14); a first fluid conduit (at 28), a second fluid conduit (at 30), and a third fluid (at 32) conduit that are fluidly connected to the fluid transfer chamber; 
a control spool (14) that is arranged movably inside the fluid transfer chamber in a way that the first fluid conduit and the third fluid conduit can be selectively fluidly connected to the second fluid conduit through the fluid transfer chamber (col.4, lns. 19-26); 
wherein a first control surface (the outer diameter spool land of 14 between 56 and 70) of the control spool is arranged in a vicinity of the first fluid conduit such that the first control surface is closer to the first fluid conduit as opposed to the second fluid conduit and the third fluid conduit; 
wherein a second control surface (66) of the control spool is arranged in a vicinity of the third fluid conduit such that the second control surface is closer to the third fluid conduit as opposed to the first fluid conduit and the second fluid conduit; 
wherein the control spool comprises an intermediary position (the position shown in Fig. 1) where no fluid flow is established between the first, second and third fluid conduit through the fluid transfer chamber; 
wherein the first control surface fluidly connects and disconnects the first fluid conduit to and from the fluid transfer chamber (col.3, lns. 22-45),
and the second control surface fluidly connects and disconnects the third fluid conduit to and from the fluid transfer chamber (col.3, lns. 22-45),
and wherein the second fluid conduit (30) is always fluidly connected to the fluid transfer chamber (as shown in Figure 1, the spool 14 has an external groove 58,62, this groove is always connected to the second fluid conduit 52).

Pilz et al. is silent to having, a fluid flow boosting device in a form of a fluid flux reducing means and/or a dynamic pressure generating means is arranged in the proximity of said first control surface is arranged downstream of the first control surface towards said second fluid conduit and inside the fluid transfer chamber; wherein the fluid flow boosting device is configured to increase pressure in an intermediary volume between the fluid flow boosting device and the first control surface during operation of the fluid control device.

Lohrberg et al. teaches the use of a fluid flow boosting device (30,28, see figure) in a form of a fluid flux reducing means (30) and/or a dynamic pressure generating means (28) is arranged in the proximity of said first control surface (right surface 32) is arranged downstream of the first control surface towards said second fluid conduit (20) and inside the fluid transfer chamber (the bore within 16 surrounding spool 26,12); wherein the fluid flow boosting device is configured to increase pressure in an intermediary volume (the area within the space of 30,28 and the inner bore of 18,16) between the fluid flow boosting device and the first control surface during operation of the fluid control device (as the flow areas within 28,32 become increasing in size the pressure increases).
 
It would have been obvious to one having ordinary skill in the art before the 
effective filing date of the claimed invention to employ a fluid flow boosting device as taught by Lohrberg et al. into the device of Pilz et al. to have, a fluid flow boosting device in a form of a fluid flux reducing means and/or a dynamic pressure generating means is arranged in the proximity of said first control surface is arranged downstream of the first control surface towards said second fluid conduit and inside the fluid transfer chamber; wherein the fluid flow boosting device is configured to increase pressure in an intermediary volume between the fluid flow boosting device and the first control surface during operation of the fluid control device, in order to provide a contoured valve shape that prevents a pressure surge owing to the sudden release of the entire cross section causing high pressure surges (Lohrberg et al. , col.1, lns. 18-56).


 	Regarding claim 2, Pilz et al. disclose wherein the first control surface (the outer diameter spool land of 14 between 56 and 70 as discussed in claim 1) of said control spool is arranged in the vicinity of said first fluid conduit (as shown in the figures) and 
 	the second control surface (66)  is arranged in the vicinity of said third fluid conduit (as shown in the figures) respectively and/or wherein apart from the vicinity of said first fluid conduit and the vicinity of said third fluid conduit, no control surfaces are foreseen that are connecting to said fluid transfer chamber, as best viewed in the drawing of Figure 1 and 2, the inner bore surrounding spool 14 is straight having no control surfaces, in a similar manner to applicant’s bore for chamber 17.

Regarding claims 3 and 13, Pilz et al. disclose wherein said control spool moves essentially parallel to the main fluid flow direction within said fluid transfer chamber (as shown the spool moves parallel (left/right) with the main fluid flow direction through the housing) and/or wherein said first control surface is arranged essentially perpendicular (as taught by Adachi in Figure 2) to the main fluid flow direction within said fluid transfer chamber.

 	Regarding claim 4, Pilz et al. disclose the first control surface is pressure compensated with respect to the fluid transfer chamber (col.4, lns. 39-46) or with respect to said first fluid conduit.

Regarding claim 5, Pilz et al. disclose wherein the first control surface is pressure dependent with respect to said fluid transfer chamber (col.4, lns. 39-46) or said second fluid conduit.

Regarding claim 6, Pilz et al. disclose said first fluid conduit and said third fluid conduit are configured to be interchangeably connected to said second fluid conduit through said fluid transfer chamber (as the valve shifts from one position to the other (col.3, lns. 18-38), the first and third conduits are fluidly interchangeably connected), 
and/or wherein said first fluid conduit and said third fluid conduit can be connected to said second fluid conduit through said fluid transfer chamber in a mutually excluding way.

Regarding claim 9,Pilz et al. disclose at least one actuator device (20,16) for controllably actuating said control spool.
Regarding claim 10, Pilz et al. disclose at least one preloading device (24) for preloading said control spool.

Regarding claim 11, Pilz et al. disclose said fluid control device  is a fluid control device for a hydraulically adjustable fluid working machine (col.3, lns. 16-22) that is used in an open fluid flow hydraulic circuit (as shown in Figures 1,2), wherein said first fluid conduit (28,36)  can be connected to a high-pressure part (pump, col.3, lns.35) of said hydraulic circuit, said second fluid conduit (30,38) can be connected to a controlling member (hydraulic coupling, col.3,lns. 36-38) for adjusting the performance of said hydraulically adjustable fluid working machine  and said third fluid conduit (32) can be connected to a low-pressure part (“low-pressure region”, col. 3, lns. 39-40) of said hydraulic circuit.

Regarding claim 12, Pilz et al. disclose a hydraulically adjustable fluid working machine (col.3, lns. 16-22), comprising a controlling member (hydraulic coupling) for adjusting the performance of said hydraulically adjustable fluid working machine, and the fluid control device  according to claim 1 for actuating said controlling member.

	Regarding claim 23, Pilz et al. disclose the at least one actuator device is taken from the group comprising fluidly actuated devices, electrically actuated devices (solenoid 20), and mechanically actuated devices.  

 	Regarding claim 24, Pilz et al. disclose the at least one preloading device (24) is configured for preloading said control spool in an adjustable way (using screw  26).  

 	Regarding claim 25, Pilz et al. disclose said low-pressure part of said hydraulic circuit is a low-pressure hydraulic fluid reservoir (in broadest reasonable interpretation the region is considered as a low-pressure hydraulic fluid reservoir col. 3, lns. 39-40 ).  
 
Regarding claim 27, Pilz et al. disclose a fluid control device (in Fig. 1) comprising: a fluid transfer chamber (the opening 52 within 12 surrounding 14); a first fluid conduit (at 28), a second fluid conduit (at 30), and a third fluid (at 32) conduit that are fluidly connected to the fluid transfer chamber; 
a control spool (14) that is arranged movably inside the fluid transfer chamber in a way that the first fluid conduit and the third fluid conduit can be selectively fluidly connected to the second fluid conduit through the fluid transfer chamber (col.4, lns. 19-26); 
wherein a first control surface (the outer diameter spool land of 14 between 56 and 70) of the control spool is arranged in a vicinity of the first fluid conduit such that the first control surface is closer to the first fluid conduit as opposed to another fluid conduit of the second fluid conduit and the thirds fluid conduit; 
wherein a second control surface (66) of the control spool is arranged in a vicinity of the third fluid conduit such that the second control surface is closer to the third fluid conduit as opposed to another fluid conduit of the first fluid conduit and the second fluid conduit; 
wherein the first control surface fluidly connects and disconnects the first fluid conduit to and from the fluid transfer chamber (col.3, lns. 22-45),
and the second control surface fluidly connects and disconnects the third fluid conduit to and from the fluid transfer chamber (col.3, lns. 22-45),
and wherein the second fluid conduit (30) is always fluidly connected to the fluid transfer chamber (as shown in Figure 1, the spool 14 has an external groove 58,62, this groove is always connected to the second fluid conduit 52).

Pilz et al. is silent to having, a fluid flow boosting device in a form of a fluid flux reducing means and/or a dynamic pressure generating means is arranged in the proximity of said first control surface is arranged downstream of the first control surface towards said second fluid conduit and inside the fluid transfer chamber; wherein the fluid flow boosting device is configured to increase pressure in an intermediary volume between the fluid flow boosting device and the first control surface during operation of the fluid control device.

Lohrberg et al. teaches the use of a fluid flow boosting device (30,28, see figure) in a form of a fluid flux reducing means (30) and/or a dynamic pressure generating means (28) is arranged in the proximity of said first control surface (right surface 32) is arranged downstream of the first control surface towards said second fluid conduit (20) and inside the fluid transfer chamber (the bore within 16 surrounding spool 26,12); wherein the fluid flow boosting device is configured to increase pressure in an intermediary volume (the area within the space of 30,28 and the inner bore of 18,16) between the fluid flow boosting device and the first control surface during operation of the fluid control device (as the flow areas within 28,32 become increasing in size the pressure increases).
 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ a fluid flow boosting device as taught by Lohrberg et al. into the device of Pilz et al. to have, a fluid flow boosting device in a form of a fluid flux reducing means and/or a dynamic pressure generating means is arranged in the proximity of said first control surface is arranged downstream of the first control surface towards said second fluid conduit and inside the fluid transfer chamber; wherein the fluid flow boosting device is configured to increase pressure in an intermediary volume between the fluid flow boosting device and the first control surface during operation of the fluid control device, in order to provide a contoured valve shape that prevents a pressure surge owing to the sudden release of the entire cross section causing high pressure surges (Lohrberg et al. , col.1, lns. 18-56).

Regarding claim 28, Pilz et al. disclose a fluid control device (in Fig. 1) comprising: a fluid transfer chamber (the opening 52 within 12 surrounding 14); a first fluid conduit (at 28), a second fluid conduit (at 30), and a third fluid (at 32) conduit that are fluidly connected to the fluid transfer chamber; 
a control spool (14) that is arranged movably inside the fluid transfer chamber in a way that the first fluid conduit and the third fluid conduit can be selectively fluidly connected to the second fluid conduit through the fluid transfer chamber (col.4, lns. 19-26); 
wherein a first control surface (the outer diameter spool land of 14 between 56 and 70) of the control spool is arranged in a vicinity of the first fluid conduit such that the first control surface is closer to the first fluid conduit as opposed to the second fluid conduit and the third fluid conduit; 
wherein a second control surface (66) of the control spool is arranged in a vicinity of the third fluid conduit such that the second control surface is closer to the third fluid conduit as opposed to the first fluid conduit and the second fluid conduit; 
wherein the control spool comprises an intermediary position (the position shown in Fig. 1) where no fluid flow is established between the first, second and third fluid conduit through the fluid transfer chamber; 
wherein the first control surface fluidly connects and disconnects the first fluid conduit to and from the fluid transfer chamber (col.3, lns. 22-45),
wherein the second control surface fluidly connects and disconnects the third fluid conduit to and from the fluid transfer chamber (col.3, lns. 22-45),
and wherein the second fluid conduit (30) is always fluidly connected to the fluid transfer chamber (as shown in Figure 1, the spool 14 has an external groove 58,62, this groove is always connected to the second fluid conduit 52).
Pilz et al. is silent to having, a fluid flux reducing means is arranged downstream of the first control surface or second control surface and inside the fluid transfer chamber; wherein the fluid flux reducing means is configured to increase pressure in an intermediary volume between the fluid flux reducing means and the first control surface or the second control surface during operation of the fluid control device.

Lohrberg et al. teaches the use of a fluid flux reducing means (30,28, see figure) is arranged downstream of the first control surface or second control surface and inside the fluid transfer chamber (the bore within 16 surrounding spool 26,12); wherein the fluid flux reducing means is configured to increase pressure in an intermediary volume (the area within the space of 30,28 and the inner bore of 18,16) between the fluid flux reducing means and the first control surface or the second control surface during operation of the fluid control device.
 
It would have been obvious to one having ordinary skill in the art before the 
effective filing date of the claimed invention to employ a fluid flow boosting device as taught by Lohrberg et al. into the device of Pilz et al. to have, a fluid flux reducing means is arranged downstream of the first control surface or second control surface and inside the fluid transfer chamber; wherein the fluid flux reducing means is configured to increase pressure in an intermediary volume between the fluid flux reducing means and the first control surface or the second control surface during operation of the fluid control device, in order to provide a contoured valve shape that prevents a pressure surge owing to the sudden release of the entire cross section causing high pressure surges (Lohrberg et al. , col.1, lns. 18-56).



Claims 8, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Pilz et al. (US 8752805) in view of Lohrberg et al. (US 7757713) and further in view of Sewcz et al. (US 9,399,985).
Regarding claim 8,Pilz et al. and Lohrberg et al. are silent to having at least one fluid flow establishing device enabling a restricted fluid flow between at least two of said first, second and third fluid conduit.
Sewcz et al. disclose a fluid flow establishing device (26, see Fig. 1, also see Fig. 2, the un-numbered item above numeral 90).
 	It would have been obvious to one having ordinary skill in the art before the 

effective filing date of the claimed invention to employ a fluid flow establishing device as taught by Sewcz et al. into the combined device of Pilz et al and Lohrberg et al.  to have at least one fluid flow establishing device enabling a restricted fluid flow between at least two of said first, second and third fluid conduit, in order to limit pressure in the line (Sewcz et al. col. 6, lns. 48-50).
 	Regarding claim 21, Sewcz et al. disclose the least one fluid flow establishing device is an orifice device (26).  
 	Regarding claim 22, Sewcz et al. disclose the at least one fluid flow establishing device enables a restricted fluid flow between said second fluid conduit and said third fluid conduit, when combined with Pilz et al and Adachi. 

 	
 	Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Pilz et al. (US 8752805) in view of Lohrberg et al. (US 7757713) and further in view of Zavadinka et al. (US 10309390).
	Regarding claim 26, Pilz et al. and Lohrberg et al. have disclosed all of the features of the claimed invention including that the system of Pilz is used in a transmission and is connected to a hydraulic coupling that is to be regulated, although are silent to explicitly stating that said controlling member is a servo piston.
 	Zavadinka et al. disclose said controlling member is a servo piston (4, para.0029).
 	It would have been obvious to one having ordinary skill in the art before the 

effective filing date of the claimed invention to employ a servo piston as taught by Zavadinka et al. into the combined device of Pilz et al and Lohrberg et al.  to have a controlling member which is a servo piston, in order have an open hydraulic circuit and which is adjustable by means of a servo piston that can shift inside a servo cylinder, to which, in turn, pressure can be applied via a control device by means of pressurized pressure fluid, for this purpose, the servo piston acts on a displaceable adjustment element or transmission component, for example the swash plate or the bent axis, thereby adjusting the angular position of the latter and thus also the displacement volume of the variable displacement pump according to the position of the control piston in the control device.  (Zavadinka et al. col. 1, lns. 12-24).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig Price, whose telephone number is (571)272-2712 or via facsimile (571)273-2712.  The examiner can normally be reached on Monday-Friday (8:00AM-4:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 or Mary McManmon 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
		/CRAIG J PRICE/           Primary Examiner, Art Unit 3753